Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/29/22 have been fully considered but they are not persuasive.
The examiner dissents with applicant’s characterization of the function indicator as it applies to the Kato reference under 35 USC 102. None the less the issue is largely moot in light of the new citation of art and corresponding grounds of rejection. The examiner opines that the new grounds of rejection are the best response to applicant’s arguments. Even though the base reference of Kato remains, the nature of the new 103 rejection is directly responsive to applicant’s concerns with regard to the prior art reference of Kato and the amendments of record. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kato (US 20170017206). With regard to claim 1 Kato discloses an electronic timepiece (figure 1) comprising:
An hour hand (106a) 
a function indicator configured to display information (109, 212 figure 2) other than time (108); the function indicator being driven by a second motor via a second wheel train (paragraph 66)
a calendar wheel driven by the second motor in conjunction with the function indicator to display information based on time (paragraph 17);
an indicator position detection mechanism configured to detect the function indicator at an indicator position detection position (214-216 figures 2-4); and
a controller (401 figure 4; 203 figure 2) configured to execute a process of driving the calendar wheel when a date is changed once a day (paragraph 73), and 
a process of first controlling the second motor (203e, 209),
the indicator position detection mechanism (figure 7, paragraphs 17, 66), and
Kato does not disclose the claimed:
a process of detecting a current position of the function indicator
a process of calculating a first difference between the current position of the function indicator and a reference position of the function indicator and a second difference between the current position of the function indicator and the indicator position detection position of the function indicator based on the first difference;
the second wheel train to move the function indicator to a first location based on the second difference while driving the calendar wheel;
a process of detecting whether the first location of the function indicator is the indicator position detection position when controller completes the process of the first controlling;
a process of the second controlling the second motor, the indicator position detection mechanism, and the second wheel train to move the function indicator until the function indicator is at the indicator position detection position and calculating a third difference between the first location and the indicator position detection position; and
a process of adjusting the current position of the function indicator to a correct position based on the second and third differences. 
Incremental operation of 
Driving, reverse driving, detection, and calculation of combined date and function hand drive trains is known in the art. Hasegawa teaches codriving of a date wheel and function hand such that a process of detecting a current position of the function indicator a process of calculating a first difference between the current position of the function indicator and a reference position of the function indicator and a second difference between the current position of the function indicator and the indicator position detection position of the function indicator based on the first difference (figure 7); the second wheel train to move the function indicator to a first location based on the second difference while driving the calendar wheel (figures 2, 7); a process of detecting whether the first location of the function indicator is the indicator position detection position when controller completes the process of the first controlling (figure 7); a process of the second controlling the second motor, the indicator position detection mechanism, and the second wheel train to move the function indicator until the function indicator is at the indicator position detection position and calculating a third difference between the first location and the indicator position detection postion (figure 7); and a process of adjusting the current position of the function indicator to a correct position based on the second and third differences (58, 59 figure 2; abstract; figures 3, 4, 6, and 7 with an emphasis on figure 7). 
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Kato’s independently driven hands with at least one hand co-driven with a calendar wheel such that the system detects position of the driven hands using set detection points during operational driving and correction with Hasegawa’s system of driving, reverse driving, calculating drive positions including 1st, 2nd, and 3rd drive positions relative to set points to effect efficient driving of the system to achieve an effective combined function indicator hand with a calendar considering the nature of the combined day display having set angular variance between values in a large gear step count relative to the small gear step count of the function hand and considering the relative positions of the function hand driving, as taught by Hasegawa, such that Kato’s system as modified operates with a process of detecting a current position of the function indicator a process of calculating a first difference between the current position of the function indicator and a reference position of the function indicator and a second difference between the current position of the function indicator and the indicator position detection position of the function indicator based on the first difference; the second wheel train to move the function indicator to a first location based on the second difference while driving the calendar wheel; a process of detecting whether the first location of the function indicator is the indicator position detection position when controller completes the process of the first controlling; a process of the second controlling the second motor, the indicator position detection mechanism, and the second wheel train to move the function indicator until the function indicator is at the indicator position detection position and calculating a third difference between the first location and the indicator position detection position; and a process of adjusting the current position of the function indicator to a correct position based on the second and third differences, as taught by Hasegawa. The reason for doing so would have been to achieve a function indicator hand driven with a combined gear train with a calendar function as taught by Hasegawa.

With regard to claim 2 Kato and Hasegawa teach an electronic timepiece comprising: a function indicator configured to display information other than time (108 figure 1); a driver (209 figure 2) including a motor, the motor being configured to drive the function indicator (108); 
A calendar wheel driven in conjunction with the function indicator by the motor that drives the function indicator, the calendar wheel being driven for one day when the function indicator turns a plurality of revolutions (the system including a function indicator with a calendar display as modified would rotate the smaller increment display a plurality of times relative to the larger date value of the days. Further, the failure to consider such operations would render the function indicator difficult to operate if the gear ratio was near that of the calendar, i.e. see 360 steps figure 7 of Hasegawa)
an indicator position detection mechanism (214-216) configured to detect the function indicator at an indicator position detection position (figure 3); and a controller configured to execute a process of controlling the driver and the indicator position detection mechanism to detect the function indicator (401 figure 4; control circuit figure 2)
wherein the indicator position detection position is set to one position within the plurality of revolutions of the function indicator (Hasegawa figure 7; Kato paragraphs 17, 66).

With regard to claim 3 Kato and Hasegawa teach the electronic timepiece according to claim 2, wherein the controller executes a process of detecting an indicator position of the function indicator after a system reset (paragraph 85, the hands are set to reference positions).

With regard to claim 4 Kato and Hasegawa teach the electronic timepiece according to claim2, further comprising: an operating member having a button or crown (104); the controller executes a process of detecting an indicator position of the function indicator when a command to set to a reference position is input based on operation of the operating member (paragraph 85).

With regard to claim 5 Kato and Hasegawa teach the electronic timepiece according to claim 2, wherein: the controller regularly executes the a process of detecting an indicator position of the function indicator (“every” - paragraph 18, claim 12)

With regard to claim 6 Kato and Hasegawa teach the electronic timepiece according to claim2, wherein the controller process  of detecting an indicator position of the function indicator while driving the calendar wheel (paragraph 17; figure 7; Hasegawa – abstract; figure 7 the operation of driving the calendar requires proper operation of the function hand owing to the fact that the function hand operates on a smaller step range than the calendar due to the gear ratios involved therein).

With regard to claim 7 Kato and Hasegawa teach the electronic timepiece according to claim 2, wherein: the calendar wheel is a date wheel (paragraph 17); and the controller executes process of detecting an indicator position of the function indicator when a date is changed once a day (paragraph 17; figure 7).

With regard to claim 8 Kato and Hasegawa teach the electronic timepiece described in claim 2, wherein: a reference position of the function indicator and the indicator position detection process are different positions (there are at least three function indicator positions and at least three reference indication sensitivities. At least one of each is different than two of the other three); and the controller stores a movement control distance the function indicator is moved from the indicator position detection position to the reference position (paragraphs 87-88 the system knows the number of steps for each position. The system is capable of driving to the correct position indicators 108 for the reception status. Thus the system must know the correct number of steps between the reference position and the indication position).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7-30-22
/SEAN KAYES/Primary Examiner, Art Unit 2844